PER CURIAM.
The record reflects that the matters raised in the instant lawsuit relate to two other cases that were settled and closed more than one year before the instant action was commenced. In view of the fact that the matters raised by appellants in the instant lawsuit are intrinsic, rather than extrinsic, the trial court was correct in entering its order of dismissal. See Cerniglia v. Cerniglia, 655 So.2d 172 (Fla. 3d DCA), review granted, 662 So.2d 931 (Fla.1995); Langer v. hanger, 463 So.2d 429 (Fla. 3d DCA 1985).
Affirmed.